DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 8, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0136327).
Claim 1: Lee discloses A vehicular radar system (fig 1), comprising:
a first circuitry layer including a first radar subsystem for a first frequency band, the first radar subsystem including a first end-fire antenna (para 0006, 0024, 0025, 0046); and
a second circuitry layer stacked on or under the first circuitry layer, the second circuitry layer including a second radar subsystem for a second frequency band, the second radar subsystem including a second end-fire antenna (para 0006, 0024, 0025, 0046);
wherein one or more components of the vehicular radar system are shared between the first and second radar subsystems (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements)

Claim 4: Lee discloses the one or more components of the vehicular radar system that are shared between the first and second radar subsystems include one or more of a power supply, a signal processing unit, a local oscillator, a connector, a cooling subsystem, and a housing (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements)

Claim 5: Lee discloses the first and second frequency bands both include 77 GHz (para 0046) and wherein the first end-fire antenna is designed for measurements within a first distance range; the second end-fire antenna is designed for measurements within a second distance range; and the first distance range includes longer distances than the second distance range (para 0024, 0025, 0059) 

Claim 7: Lee discloses the first circuitry layer includes a first printed circuit board (PCB) and the second circuitry layer includes a second PCB (para 0007, 0025)

Claim 8: Lee discloses A vehicle (fig 1), comprising:
 a vehicular radar system that includes (fig 1): 
a first circuitry layer including a first radar subsystem for a first frequency band, the first radar subsystem including a first end-fire antenna (para 0006, 0024, 0025, 0046); and; and 
a second circuitry layer stacked on or under the first circuitry layer, the second circuitry layer including a second radar subsystem for a second frequency band, the second radar subsystem including a second end-fire antenna (para 0006, 0024, 0025, 0046); and; 
wherein one or more components of the vehicular radar system are shared between the first and second radar subsystems (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements); and 
an Electronic Control Unit (ECU) connected with the vehicular radar system, the ECU determining characteristics of an object in an environment of the vehicle based on signals received from one or more of the first and second radar subsystems (para 0008, 0029, 0030)

Claim 11: Lee discloses the one or more components of the vehicular radar system that are shared between the first and second radar subsystems include one or more of a power supply, a Signal processing unit, a local oscillator, a connector, a cooling subsystem, and a housing (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements)

Claim 12: Lee discloses the first and second frequency bands both include 77 GHz (para 0046); the first end-fire antenna is designed for measurements within a first distance range; the second end-fire antenna is designed for measurements within a second distance range; and the first distance range includes longer distances than the second distance range (para 0024, 0025, 0059)

Claim 14: Lee discloses the first circuitry layer includes a first printed circuit board (PCB) and the second circuitry layer includes a second PCB (para 0007, 0025)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 3, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0136327) as applied to claim 1, 8 above, and further in view of Margomenos (US 2009/0251356).
Claim 2: Lee discloses the frequency band includes 77 GHz (para 0046).
Lee does not specifically discloses the first frequency band includes 24 GHz and the second frequency band includes 77 GHz.
Margomenos discloses a dual-band vehicular radar system comprising first and second circuitry layers for first and second radars measuring in first and second ranges wherein first frequency band includes 24 GHz and the second frequency band includes 77 GHz (para 0019, 0022, 0028).  It would have been obvious to modify the invention such that it comprised the above limitations, in roder to take advantage of the known automotive radar frequency bands to achieve both near and far object detection (Margomenos para 0005, 0008)

Claim 3: Lee discloses the first radar subsystem is designed for measurements within a first distance range; the second radar subsystem is designed for measurements within a second distance range; and the second distance range includes longer distances than the first distance range (para 0024, 0025, 0059)

Claim 9: Lee discloses the frequency band includes 77 GHz (para 0046).
Lee does not specifically discloses the first frequency band includes 24 GHz and the second frequency band includes 77 GHz.
Margomenos discloses a dual-band vehicular radar system comprising first and second circuitry layers for first and second radars measuring in first and second ranges wherein first frequency band includes 24 GHz and the second frequency band includes 77 GHz (para 0019, 0022, 0028).  It would have been obvious to modify the invention such that it comprised the above limitations, in roder to take advantage of the known automotive radar frequency bands to achieve both near and far object detection (Margomenos para 0005, 0008)

Claim 10: Lee discloses the first radar subsystem is designed for measurements within a first distance range; the second radar subsystem is designed for measurements within a second distance range; and the second distance range includes longer distances than the first distance range (para 0024, 0025, 0059)

Claim(s) 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0136327) as applied to claim 1, 8 above, and further in view of Lee[2] (US 2021/0125009)
Claim 6: Lee does not specifically disclose in the second circuitry layer, there is a chip- scale Light Detection and Ranging (LIDAR) unit.
Lee[2] discloses an automotive sensor device integrating plural sensor devices wherein in the circuitry layer of a circuit board there is included a chip- scale Light Detection and Ranging (LIDAR) unit (para 0046, 0053).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lee[2] in order to incorporate diverse sensing devices into a smaller integrated module (Lee[2] para 0011, 0012)

Claim 13: Lee does not specifically disclose in the second circuitry layer, there is a chip- scale Light Detection and Ranging (LIDAR) unit.
Lee[2] discloses an automotive sensor device integrating plural sensor devices wherein in the circuitry layer of a circuit board there is included a chip- scale Light Detection and Ranging (LIDAR) unit (para 0046, 0053).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lee[2] in order to incorporate diverse sensing devices into a smaller integrated module (Lee[2] para 0011, 0012)

Claim(s) 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0136327) in view of Margomenos (US 2009/0251356).
Claim 15: Lee discloses A multi-spectral vehicular radar system (fig 1, para 0024, 0025), comprising:
a first circuitry layer including a first radar subsystem for a first frequency band the first radar subsystem including a first end-fire antenna (para 0006, 0024, 0025, 0046); and
a second circuitry layer stacked on or under the first circuitry layer, the second circuitry layer including a second radar subsystem for a second frequency band, the second radar subsystem including a second end-fire antenna (para 0006, 0024, 0025, 0046)
wherein one or more components of the multi-spectral vehicular radar system are shared between the first and second radar subsystems (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements);
Lee discloses the frequency band includes 77 GHz (para 0046).
Lee does not specifically discloses the first frequency band has a center frequency of 24 GHz and the second frequency band has a center frequency of 77 GHz.
Margomenos discloses a dual-band vehicular radar system comprising first and second circuitry layers for first and second radars measuring in first and second ranges wherein first frequency band includes 24 GHz and the second frequency band includes 77 GHz (para 0019, 0022, 0028).  It would have been obvious to modify the invention such that it comprised the above limitations, in roder to take advantage of the known automotive radar frequency bands to achieve both near and far object detection (Margomenos para 0005, 0008)

Claim 16: Lee discloses the first radar subsystem is designed for measurements within a first distance range; the second radar subsystem is designed for measurements within a second distance range; and the second distance range includes longer distances than the first distance range (para 0006-0008, 0024, 0025)

Claim 17: Lee discloses  the one or more components of the multi-spectral vehicular radar system that are shared between the first and second radar subsystems include one or more of a power supply, a signal processing unit, a local oscillator, a connector, a cooling subsystem, and a housing (para 0006-0008, 0029, 0030, fig 1, 5, 8 describing shared electronic and structural elements)

Claim 19: Lee discloses the first circuitry layer includes a first printed circuit board (PCB) and the second circuitry layer includes a second PCB (para 0007, 0025)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0136327) in view of Margomenos (US 2009/0251356) as applied to claim 15 above, and further in view of Lee[2] (US 2021/0125009)
Claim 18: Lee in view of Margomenos does not specifically disclose in the second circuitry layer, there is a chip- scale Light Detection and Ranging (LIDAR) unit.
Lee[2] discloses an automotive sensor device integrating plural sensor devices wherein in the circuitry layer of a circuit board there is included a chip- scale Light Detection and Ranging (LIDAR) unit (para 0046, 0053).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Lee[2] in order to incorporate diverse sensing devices into a smaller integrated module (Lee[2] para 0011, 0012)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648